TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00759-CV


                                  Cathy Brigham, Appellant

                                              v.

      Akbar Amin-Akbari, and 11907 Rennalee Loop, Austin, Texas 78753, Appellees




              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-17-006376, THE HONORABLE JAMES LEE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Cathy Brigham has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellant’s Motion

Filed: November 22, 2019